Citation Nr: 1504305	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO. 09-36 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, claimed as bipolar disorder with depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO. A copy of the hearing transcript is of record and has been reviewed.

The Board remanded the case for additional development in February 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives because, while the Veteran was given an examination in May 2012, the examiner's opinion is inadequate. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").

The May 2012 VA examiner provided an Axis I diagnosis of schizotypal disorder, depressed type and bipolar disorder, and an Axis II diagnosis of schizotypal personality disorder. The examiner also appears to have concluded that the Veteran's depression was a preexisting condition, but did not state whether there was clear and unmistakable evidence that the Veteran's condition was not aggravated by his service. Instead, the examiner simply stated that there exists no indication that any preexisting condition was permanently worsened by service beyond its natural progression. Also, based on the examiner's responses, the Board finds that more specificity is required to address the medical questions raised in this case.

Further, while the VA examiner noted the Veteran's report of preexisting mental health symptoms, the examiner did not address the Veteran's claimed in-service mental health symptoms.

The Board does not have the medical expertise to determine the nature and etiology of any psychiatric disorder. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should schedule the Veteran for another examination and obtain another opinion regarding the nature and etiology of any acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. The claims file should be made available to and reviewed by the examiner.

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each of the following:

 i) Whether it is medically undebatable that the Veteran's psychiatric disorder(s) (as opposed to personality disorder(s), for which service connection may not be granted) preexisted his entry into active military service.

 ii) If it is found as medically undebatable that his psychiatric disorder(s) clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

 iii) If his psychiatric disorder(s) is not found to have preexisted a period of active service, determine whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.  

 iv) Because the Veteran carries a diagnosis of a personality disorder as well as acquired psychiatric disorders, determine whether his separate acquired psychiatric disabilities were superimposed upon his preexisting personality disorder(s) in service resulting in a current psychiatric disorder. 

The examiner is asked to reconcile any opinion with any service personnel records, the Social Security Administration records, the March 2009 medical opinion, and the Veteran's contentions, to include his competent lay evidence regarding the continuity of psychiatric symptomatology since service and his other testimony at his April 2011 hearing. The examiner is reminded that during the Veteran's May 2012 examination, he indicated that his depression began at age 12 when his father died. Accordingly, the preexistence of any depression must be explicitly and separately addressed. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

